Citation Nr: 1503392	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-24 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran has verified active duty service from June 1967 to June 1970 and from December 1974 to December 1991.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.

The Board notes that additional evidence was added to the claims file after the issuance of the August 2012 statement of the case.  However, in a September 2014 statement, the Veteran waived initial RO review of the new evidence and thus a remand is not required for this purpose.  38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to service connection for prostate cancer, post-traumatic stress disorder, diabetes, and hypertension have been raised by the record in June 2012, August 2013 and September 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a January 2012 rating decision, the RO determined the Veteran's sleep apnea was aggravated by his service-connected deviated nasal septum, and assigned a 20 percent disability evaluation based on the difference between the baseline level of severity and the current level of severity.  See 38 C.F.R. § 3.310(b).  It was determined that the symptoms prior to aggravation warranted a 30 percent rating, which was now subtracted from the 50 percent rating that would be in order as the Veteran now uses a CPAP machine.  There are contentions that in fact, the disorder was noted in service, and that the nasal septum deviation would not aggravate the sleep apnea, and that as such a full 50 percent rating should be assigned.

At a November 2011 VA examination for sleep apnea, the examiner noted the Veteran's obstructive sleep apnea was primarily due to his extremely enlarged palatine tonsils in combination with his class II obesity that enlarged his neck and caused pressure on his airway.  The examiner then stated his "deviated septum aggravated these other conditions."  In response to a request for clarification as to the baseline disability and degree of aggravation caused by the Veteran's deviated nasal septum, the examiner stated that the Veteran's deviated nasal septum aggravated his sleep apnea by slowing airflow that was already reduced by his obesity and large tonsils.  The Board finds the response to the request for clarification to be inadequate as the examiner did not specifically address the questions presented in terms of defining the baseline.  Thus, a remand is required for clarification as to the symptomatology of the Veteran's sleep apnea prior to aggravation by his deviated nasal septum and post aggravation.

Furthermore, at his September 2014 hearing, the Veteran stated his first diagnosis and use of a CPAP machine was in 1984 at the Brooke Army Medical Center in San Antonio.  This would have been during service.  The Board notes that in September 2010, there was a formal finding of unavailable service treatment records from the Veteran's second period of service, December 1974 to December 1991.  However, it does not appear an attempt was made to retrieve any potential outpatient treatment records directly from the Brooke Army Medical Center dating back to 1984.  Accordingly, an attempt to retrieve such records should be conducted on remand.

Further, at the VA examination there is a recorded history that the disorder was first diagnosed at Tripler Medical Center in 1972.  It is not clear how this history was arrived at.  The Veteran should be asked to clarify this history, and in fact if he was treated at Tripler, those records should be sought.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any outstanding relevant VA or private treatment records and associate them with the claims file.  He should be asked to indicate whether he was treated at Tripler in 1972, and if so, was it as a civilian or otherwise identify the circumstances of the treatment.  Submit a request for outpatient treatment records from Brooke Army Medical Center dating back to 1984 and associate any records received with the claims file.  Tripler records should be sought to the extent they are identified in response to the above request.

2.  After the above development has been completed, return the Veteran's claims file to the November 2011 VA examiner, or if unavailable, another suitably qualified VA physician, for an addendum opinion.  The physician must review the Veteran's claims file, to include any electronic records, and the examination report must indicate that such records were reviewed.

After reviewing the record again, the physician is asked to respond to the following:

Clarify the symptomatology of the Veteran's sleep apnea prior to aggravation by his deviated nasal septum.  Also clarify the symptomatology of the Veteran's sleep apnea after aggravation by his deviated nasal septum.  In doing so, please comment on the recent medical opinions received to the extent that the nasal septum deviation would not have a particular impact on sleep apnea.

A rationale should be provided for all opinions offered.  If the physician cannot respond without resorting to speculation, an explanation should be provided as to why a response would be speculative.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

